DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Examiner has amended the title of the application to be “Biomass Treatment Method”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a method of treating biomass. Although said method is not explicitly described as such, it is understood that said method is one of aerobic digestion, i.e. a biological reaction wherein micro-organisms break down organic material in the presence of oxygen at elevated temperatures, in this case, temperatures between 70 and 100 °C. Examiner notes that claimed “treatment conditions”, which include a temperature of 70-100 °C, an oxygen containing atmosphere, and a starting water content of 40-80% (see claim 1), are generally consistent with operating conditions in prior art aerobic digestion processes. Furthermore, although it is not explicitly claimed, it is understood that microorganisms are involved in Applicant’s process. The involvement of microorganisms in Applicant’s process is supported by paragraph [0033] of Applicant’s specification as filed 2/28/2020, which explicitly describes a microbial reaction involving the biomass material being treated in Applicant’s process. 
It is noted that Applicant’s specification as filed 2/28/2020 describes their process as being carried out “without adding bacteria” (paragraphs [0016] and [0022]). However, the claimed method does not exclude the addition of bacteria. Regardless, even if such an exclusion were claimed, it would not actually exclude the presence of microorganisms from the claimed method. For example, even in an embodiment where addition of bacteria were excluded from Applicant’s method, said method could include steps of adding other micro-organisms of a non-bacterial nature. Furthermore, merely excluding the addition of bacteria would not exclude the presence of bacteria which is already present in the biomass material to be treated, e.g. bacteria which was naturally present or naturally introduced into the biological material at any point leading up to the start of treatment. Thus, it is understood that sections of Applicant’s disclosure which describe their process as being carried out “without adding bacteria” should not be taken as in indication that bacteria, or, at least, microorganisms in general, are not involved in Applicant’s method. 
Examiner notes that Applicant’s specification as originally filed on 11/9/2018, and as amended on 2/28/2020, describes Applicant’s method as being one of “carbonization”, i.e. specifically one of “ultra-low temperature carbonization” (see paragraphs [0009]-[0010]). Examiner notes that Applicant’s method lies outside the scope of what a person having ordinary skill in the art would consider to be “carbonization”. 
The term “carbonization” is used in the art to refer to the conversion of organic matter into carbon (e.g. charcoal, biochar, char, fixed carbon, etc.) by destructive distillation (i.e. pyrolysis). Destructive distillation, or pyrolysis, does not occur in biomass at temperatures below 100 °C, and typically does not occur (even in mild forms such as torrefaction) at temperatures below about 200 °C. Thus, a person having ordinary skill in the art would recognize that such carbonization could not occur in the disclosed temperature range of 70 °C or greater and less than 100 °C.
Alternatively, the term “carbonization” could refer to “hydrothermal carbonization”. Hydrothermal carbonization is a carbonization process which occurs with biomass dispersed in water at a temperature of 180-250 °C. A person having ordinary skill in the art would thus recognize that “hydrothermal carbonization” could not be carried out in an oxygen-containing atmosphere. Furthermore, a person having ordinary skill in the art would recognize that hydrothermal carbonization would not occur within the disclosed temperature range.
In view of the forgoing, it would be clear to one of ordinary skill in the art that Applicant’s process is not one of “carbonization”, in the traditional (i.e. art recognized) sense. As discussed above, Applicant’s process as claimed is understood to be one of aerobic digestion. Based on the treatment conditions disclosed by Applicant and recited in the claims, a person having ordinary skill in the art would understand that when Applicant uses of the term “carbonization” to refer to the process of their invention (e.g. as in “ultra-low temperature carbonization”), they are referring to a process of aerobic digestion carried out at a temperature in the range of 70 °C or greater and less than 100 °C.
The closest prior art of record is Dutil et al. (US 2009/0301150), hereafter referred to as Dutil. Dutil teaches a method of treating a biomass material (abstract), the method comprising: Maintaining a water-containing biomass material (sludge) in a reactor vessel (bio-dryer) 500, the water-containing biomass material having a water content within a range of 60-75% inclusive at the start of the maintaining (i.e. the biomass has a dry matter content in the range of 25-40%, indicating a moisture content of 60-75% inclusive), under treatment conditions including an oxygen-containing atmosphere and a temperature range of 50-75 0C, such that the water is removed from the biomass material during the maintaining only by natural drying or drying which occurs as a result of introduction of the atmosphere and/or the temperature being maintained in the temperature range, that an oxidation reaction occurs between oxygen in the atmosphere and the biomass material in the presence of the water to generate carbon dioxide, and that the water-containing biomass material has a water content of as low as 25% at the end of the maintaining (i.e. the sludge has a dry matter content as high as 75% at the end of maintaining, indicating a moisture content as low as 75%) (Figure 1, paragraphs [0049]-[0052]).
Wherein the reactor vessel (bio-dryer) 50 has a container main body and a lid (top portion) covering the container main body, and has an intake port (aeration means) 510 and an exhaust port for introducing and discharging the atmosphere (Figure 1, paragraphs [0049]-[0052]).
 And wherein the maintaining of the water-containing biomass material consists of leaving the biomass material in the reactor vessel under the treatment conditions for a span of time in the range of 3-20 days (paragraph [0051]). 
The taught temperature range of 50-75 0C renders the claimed range of 70-100 °C obvious, as 1) temperature is understood to be a result effective variable in the process of Dutil, and 2) the taught range overlaps the claimed range. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).	
The taught span of time for maintaining of 3-20 days renders the claimed span of time of two weeks or longer obvious, as 1) time for maintaining (retention time) is understood to be a result effective variable in Dutil, and 2) the taught range of maintaining time overlaps the claimed range. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
Dutil fails to teach or suggest that the water containing biomass has a water content in the range of 5-20 % inclusive at the end of maintaining, i.e. at the point in time when the biomass is removed from the reactor vessel 500.
However, Dutil does teach subsequently drying the biomass in a dryer 600 after removing said biomass from the reactor 500, wherein said drying involves drying said biomass to a moisture content as low as 10%, i.e. to a dry matter content as high as 90% (Figure 1, paragraph [0052]). This teaching by Dutil renders obvious the general concept of drying the biomass to the claimed water content in the range of 5-20%, as 1) final water content is understood to be a result effective variable in Dutil, and 2) the taught final water content range overlaps the claimed range. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).	
However, Dutil remains silent to drying the biomass to said moisture content within the reactor vessel while maintaining the claimed reaction conditions. In other words, Dutil remains silent to the drying the biomass to a water content in the range of 5-20 % inclusive while said biomass is still in the reactor 500 and while the treatment conditions (e.g. the claimed temperature in the range of 70-100 °C is maintained), as is implicitly, but clearly, required by claim 1.
It is known in the art to dry biomass in-situ, i.e. while it is still in a reactor like that of Dutil. For example, Eigner (US 4,909,825) which teaches a method of treating biomass material (chicken manure), the method comprising maintaining a water-containing biomass material (chicken manure) in a reactor vessel 1 under treatment conditions including an oxygen-containing atmosphere and a temperature range of 70-80°C, such that the water is removed from the biomass material during the maintaining only by natural drying or drying which occurs as a result of introduction of the atmosphere and/or the temperature being maintained in the temperature range, that an oxidation reaction occurs between oxygen in the atmosphere and the biomass material in the presence of the water to generate carbon dioxide, (Figure 1, Columns 3-6, claim 1), wherein the water containing biomass is dried within the reactor vessel 1 to a final moisture content of less than 15% before it is removed therefrom (Column 4 Lines 13-30, claim 1). However, Eigner’s disclosure indicate that the temperature of the biomass in the reactor falls below the claimed treatment temperature range of 70-100 °C before the final moisture content is reached, i.e. Eigner teaches that the temperature of the biomass falls to 60 °C before the final moisture content is reached (Claim 1). Therefore, although Eigner suggests drying the biomass to the claimed final moisture content while it is still in the reactor, Eigner fails to teach or fairly suggest drying the biomass to the claimed final moisture content while also maintaining the temperature of the biomass in the claimed temperature range.
There is no prior art of record which cures the deficiencies of Dutil and Eigner.
In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record. 
 Independent claim 6 and its dependents are novel and non-obvious over the prior art of record for substantially the same reasons as independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Proctor (US 2,285,834) teaches a biomass reaction vessel similar to that of Applicant, and the use thereof in a biomass treatment method which is generally similar to that of Applicant’s.
Bellamy (US 3,462,275) teaches a method of treating biomass similar in scope to that of Applicant. 
Dutil et al. (US 8,124,401) is the granted patent corresponding to the Dutil PG pub cited in the Examiner’s Reasons for Allowance above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772